In an action to recover for the wrongful death of plaintiff’s intestate who, plaintiff claims, was struck by the corporate defendant’s trolley car while he was crossing the street, the jury rendered a verdict for plaintiff for $6,000. The court, on a reserved motion, set aside the verdict and dismissed the complaint, holding that there was no evidence showing negligence on the part of defendant’s motorman. Order and judgment affirmed, -with costs. No opinion. Lazansky, P. J., Hagarty, Johnston and Taylor, JJ., concur; Close, J., concurs for affirmance of the order in so far as it set aside the verdict, but dissents otherwise and votes to reverse the judgment and, on the ground that the evidence presented a question of fact for the jury, votes to grant a new trial.